Exhibit 99.1 Washington Banking Company Earns $1.7 Million in 4Q09 and $6.2 Million in 2009; Assets Top $1 Billion OAK HARBOR, WA  January 28, 2010  Washington Banking Company (NASDAQ: WBCO), the holding company for Whidbey Island Bank, today reported that its strong capital ratios, stable credit quality and healthy core deposit growth contributed to another profitable quarter. Washington Banking earned $1.7 million in the fourth quarter of 2009, compared to $1.7 million for the fourth quarter a year ago. Net income available to common shareholders totaled $1.3 million, or $0.11 per diluted share, in the fourth quarter of 2009, compared to $1.3 million, or $0.13 per diluted common share, in the preceding quarter, and $1.7 million, or $0.18 per diluted common share, in the fourth quarter a year ago. For the year, Washington Bankings net income available to common shareholders was $4.6 million, or $0.46 per diluted common share, compared to $8.3 million, or $0.88 per diluted common share in 2008. Preferred dividend payments totaled $1.6 million in 2009; there were no preferred dividends paid in 2008. The highlight of the quarter was our successful campaign to raise $49 million in new capital, which further demonstrates the confidence investors have in our franchise, said Jack Wagner, President and Chief Executive Officer. With this fresh capital, we have been actively reviewing opportunities to expand our franchise and believe there will be a number of appropriate FDIC-assisted transactions to bid on in the coming months. We continue to benefit from the flight to quality as customers choose to bank with healthy, full-service, local institutions, Wagner continued. We also continue to attract skilled banking professionals that are looking for a stable long-term partnership with a strong franchise, and we see a very good opportunity to grow market share in our Northwest footprint by adding relationship bankers to our team. Conference Call Information Management will host a conference call tomorrow, Friday, January 29, 2010, at 10:00 a.m. PDT (1:00 p.m. EDT) to discuss 2009 financial results. Investment professionals and all current and prospective shareholders are invited to access the live call by dialing 480-629-9722 using Call ID #4194489 at 10:00 a.m. PDT. The call will also be broadcast live via the internet. To listen to the call online, either live or archived, visit the Investor Relations page of the banks website at www.wibank.com. The replay will also be available at (303) 590-3030, using access code #4194489, where it will be archived for ninety days. Fourth Quarter 2009 Financial Highlights (December 31, 2009 compared to December 31, 2008) Capital ratios continue to exceed the regulatory requirements for well-capitalized institutions, with Total Risk Based Capital to risk-adjusted assets of 22.27% compared to 13.23%. To be considered well-capitalized, a bank must have over 10% Total Risk-based Capital. Tangible common equity to tangible assets stood at 12.81% compared to 8.95% a year earlier. Asset quality remains better than average for the region and the nation with nonperforming assets to total assets at 0.76%, up from 0.46%. WBCO  4Q09 Profits January 28, 2010 Page 2 Deposits increased an impressive 13% to $847 million with noninterest-bearing demand deposits up 14% year-over-year, representing 12% of total deposits. Total loans were $814 million, slightly down from $823 million, while loan loss reserves increased to 1.99% of total loans, up 50 basis points year-over-year. The provision for loan losses was $2.3 million in the fourth quarter, bringing year-to-date provisions to $10.2 million. Pretax pre-provision income remained flat for the quarter at $4.9 million in the third and fourth quarters of 2009 and up from $4.3 million in the fourth quarter a year ago. Tangible book value per common share increased 3% to $8.75 compared to $8.47. Credit Quality Our loan portfolio continues to outperform most of our peers, however, we believe further deterioration is possible in our asset quality metrics, said Joe Niemer, Chief Credit Officer. We continued to build reserves in the fourth quarter which reflects our concern for the overall economy more than any specific issues in our portfolio. Our provision for loan losses, which more than doubled to $10.2 million in 2009, exceeded net charge-offs of $6.2 million and increased the allowance for loan losses to 1.99% of total loans and 478% of nonperforming loans at year end. Nonperforming loans were $3.4 million compared to $3.2 million last quarter and $1.9 million a year ago. Other real estate owned (OREO) totaled $4.5 million, down from $5.0 million last quarter and up from $2.2 million a year ago. Nonperforming assets totaled $7.9 million, or 0.76% of total assets at year end, compared to $8.2 million, or 0.85% of total assets at September 30, 2009, and $4.1 million, or 0.46% of total assets, a year ago. Nonperforming assets consist of nonaccrual loans, accruing loans 90 days or more past due, restructured loans and OREO. Net charge-offs in the fourth quarter were $1.9 million, or 94 basis points of average loans on an annualized basis, compared to $1.1 million, or 55 basis points of average loans for the same quarter a year ago. For the year, net charge-offs were $6.2 million, or 76 basis points of average loans, compared to $3.9 million, or 48 basis points for average loans in 2008. Net charge-offs in the indirect lending portfolio were $453,000 in the fourth quarter, compared to $449,000 in the third quarter, and $507,000 in the fourth quarter a year ago. For the year, indirect net charge-offs were $1.6 million or 1.50% of average indirect loans, compared to $1.4 million, or 1.30% of indirect loans in 2008. We continue our past practice of charging off any indirect loan when it becomes 90-days delinquent, Wagner added. Balance Sheet Total assets grew 16% to over $1.04 billion at December 31, 2009 compared to $899.6 million a year ago. Total loans decreased slightly to $814 million from $816 million at the end of the third quarter of 2009 and $823 million a year ago. The portfolio is well diversified with owner-occupied commercial real estate loans making up 23% of the portfolio and commercial loans at 11% of total loans. Non-owner occupied commercial real estate loans account for 21% and residential mortgages account for 7% of the portfolio. Indirect consumer loans, mostly made through local automotive dealers, account for 12% and other consumer loans account for 11% of the portfolio. At year end, construction and land development loans for residential projects were 9% and commercial construction projects were 4% of total loans. Construction and land development loans are down by more than $35 million year-over year and a year ago accounted for 14% of the total portfolio. Total deposits were up 4% in the quarter and 13% year-over-year to $847 million at December 31, 2009, compared to $812 million at the end of September and $747 million a year ago. Noninterest-bearing demand deposits increased 14% year-over-year, now representing 12% of total deposits. Year-over-year, money market accounts increased 41% and now comprise 24% of total deposits. The December 31, 2009 balance includes approximately $20 million of deposits that are expected to WBCO  4Q09 Profits January 28, 2010 Page 3 runoff by March 31, 2010. Time deposits remained flat at $350 million and accounted for 41% of total deposits. Core deposits, excluding brokered CDs and time deposits over $100,000 represent 79% of all deposits, up from 75% a year ago. Outside of the CDARS (Certificate of Deposit Account Registry Service) program, which provides additional sources of insurance for local customers, we have minimal deposits from brokered sources, said Rick Shields, Chief Financial Officer. Retained earnings increased 10% to $51.2 million, bringing common shareholder equity to $8.75 per share at December 31, 2009, compared to $8.47 per share a year ago. Including the $26.4 million capital infusion from the preferred shares issued to the U.S. Treasury, total shareholders equity was $159.5 million. As a result of the equity offering in the fourth quarter, one half of the warrants issued with the preferred shares were cancelled. Operating Results Revenue for the fourth quarter of 2009 was $12.7 million, compared to $12.5 million in the third quarter and $11.2 million a year ago. Net interest income, before the provision for loan losses, grew 14% to $10.8 million in the fourth quarter from $9.5 a year ago and increased 3% from the linked quarter of $10.4 million. For the year, revenue increased 7% to $48.7 million from $45.4 million a year ago. Net interest income before provision for loan losses increased 6% to $40.4 million from $37.9 million a year ago. Noninterest income totaled $1.7 million in the fourth quarter, down 6% from $1.8 million in the preceding quarter but up 10% from $1.6 million a year ago. We posted a net reversal of $158,000 Bank Owned Life Insurance (BOLI) income for the fourth quarter, as a result of the stable value agreement for the policy which was activated by a decline in the market value of the assets. In general our BOLI investments have generated a solid tax-deferred income stream and we expect it will continue to contribute to revenues in the future, said Shields. For the year, noninterest income grew 11% to $7.7 million from $6.9 million in 2008. Washington Bankings net interest margin was 4.69% in the fourth quarter of 2009, down 3 basis points from the third quarter but up 19 basis points from the year ago quarter. For 2009, the net interest margin was 4.63% up from 4.60% the prior year. Interest reversals in the fourth quarter negatively impacted the margin by 4 basis points, compared with 2 basis points in the third quarter. The margin was also negatively affected by 9 basis points due to the capital raised during the fourth quarter which was primarily invested in Fed funds. Fourth quarter noninterest expense was up 3% in the quarter and up 13% year-over-year primarily related to the higher FDIC premiums and increased costs for OREO management. The cost of doing business, especially in the banking industry, continues to rise, said Wagner, but we have been working hard to manage the expenses that we can control. Salaries for managers were frozen at yearend 2008 levels, and there were no bonuses in 2009 bank wide. We are now extending the salary freeze in 2010 to all employees, with the caveat that there will be an opportunity at mid-year for most employees to receive a one-time cash payment in lieu of a raise, subject to Company performance. Operating expenses were $7.6 million in the 2009 fourth quarter compared to $7.4 million in the third quarter and $6.7 million in the fourth quarter a year ago. For 2009, noninterest expense was $28.7 million, up 4% from $27.5 million in 2008. The efficiency ratio during the fourth quarter of 2009 was 59.90%, compared to 59.20% reported in the linked quarter, and 60.22% a year ago. For the year, the efficiency ratio improved to 59.01% compared to 60.63% in 2008. Return on average assets and return on average common equity were 0.70% and 5.16%, respectively, for the fourth quarter of 2009 and 0.74% and 8.37%, respectively, for the fourth quarter in 2008. WBCO  4Q09 Profits January 28, 2010 Page 4 ABOUT WASHINGTON BANKING COMPANY Washington Banking Company is a bank holding company based in Oak Harbor, Washington, that operates Whidbey Island Bank, a state-chartered full-service commercial bank. Founded in 1961, Whidbey Island Bank provides various deposit, loan and investment services to meet customers financial needs. Whidbey Island Bank operates 18 full-service branches located in five counties in Northwestern Washington. In June 2009, Washington Banking was added to the Russell 2000 Index, a subset of the Russell 3000 Index. Both indices are widely used by professional money managers as benchmarks for investment strategies. www.wibank.com This news release may contain forward-looking statements that are subject to risks and uncertainties. These forward-looking statements describe management's expectations regarding future events and developments such as future operating results, BOLI contributions to revenue, availability of acquisition opportunities, growth in loans and deposits, credit quality and loan losses, and continued success of the Companys business plan. Readers should not place undue reliance on forward-looking statements, which reflect managements views only as of the date hereof. The words anticipate, expect, will, believe, and words of similar meaning are intended, in part, to help identify forward-looking statements. Future events are difficult to predict, and the expectations described above are subject to risk and uncertainty that may cause actual results to differ materially. In addition to discussions about risks and uncertainties set forth from time to time in the Companys filings with the Securities and Exchange Commission, factors that may cause actual results to differ materially from those contemplated in these forward-looking statements include, among others: (1) local and national general and economic condition; (2) changes in interest rates and their impact on net interest margin; (3) competition among financial institutions; (4) legislation or regulatory requirements; and (5) the ability to realize the efficiencies expected from investment in personnel and infrastructure. Washington Banking Company does not undertake to update forward-looking statements to reflect circumstances or events that occur after the date the forward-looking statements were made. Any such statements are made in reliance on the safe harbor protections provided under the Securities Exchange Act of 1934, as amended. WBCO  4Q09 Profits January 28, 2010 Page 5 CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Quarter Ended Quarter Ended Three Quarter Ended One ($ in thousands, except per share data) December 31, September 30, Month December 31, Year 2009 2009 Change 2008 Change Interest Income Loans $ 13,345 $ 13,538 -1 % $ 13,968 -4 % Taxable Investment Securities 275 191 44 % 103 168 % Tax Exempt Securities 176 130 35 % 52 242 % Other 25 18 40 % 22 12 % Total Interest Income 13,821 13,877 0 % 14,145 -2 % Interest Expense Deposits 2,813 3,201 -12 % 4,195 -33 % Other Borrowings 94 94 0 % 199 -53 % Junior Subordinated Debentures 122 139 -12 % 279 -56 % Total Interest Expense 3,029 3,434 -12 % 4,673 -35 % Net Interest Income 10,793 10,443 3 % 9,472 14 % Provision for Loan Losses 2,250 2,500 -10 % 1,900 18 % Net Interest Income after Provision for Loan Losses 8,543 7,943 8 % 7,572 13 % Noninterest Income Service Charges and Fees 806 909 -11 % 841 -4 % Electronic Banking Income 363 376 -3 % 316 15 % Investment Products 164 38 334 % 78 110 % Bank Owned Life Insurance Income (158 ) 106 -249 % 73 -318 % Income from the Sale of Loans 157 138 14 % 46 243 % SBA Premium Income 98 49 98 % 20 380 % Other Income 307 232 33 % 205 50 % Total Noninterest Income 1,737 1,848 -6 % 1,579 10 % Noninterest Expense Compensation and Employee Benefits 3,875 3,638 7 % 3,644 6 % Occupancy and Equipment 1,041 1,099 -5 % 966 8 % Office Supplies and Printing 223 198 12 % 170 31 % Data Processing 137 141 -3 % 156 -12 % Consulting and Professional Fees 246 184 34 % 325 -24 % FDIC Premiums 268 283 -5 % 135 98 % OREO & Reposssion Expenses 549 389 41 % 82 569 % Other 1,283 1,446 -11 % 1,257 2 % Total Noninterest Expense 7,622 7,378 3 % 6,735 13 % Income Before Income Taxes 2,657 2,413 10 % 2,416 10 % Provision for Income Taxes 921 740 25 % 746 24 % Net Income 1,736 1,673 4 % 1,670 4 % Preferred dividends 414 414 -3 % - 100 % Net Income Available to Common Shareholders $ 1,322 $ 1,259 5 % $ 1,670 -21 % Earnings per Common Share Net Income per Share, Basic $ 0.12 $ 0.13 -8 % $ 0.18 -33 % Net Income per Share, Diluted $ 0.11 $ 0.13 -15 % $ 0.18 -39 % Average Number of Common Shares Outstanding 11,481,000 9,532,000 9,486,000 Fully Diluted Average Common and Equivalent Shares Outstanding 11,507,000 9,554,000 9,513,000 WBCO  4Q09 Profits January 28, 2010 Page 6 CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Twelve Months Ended One ($ in thousands, except per share data) December 31, Year 2009 2008 Change Interest Income Loans $ 53,128 $ 58,144 -9 % Taxable Investment Securities 743 397 87 % Tax Exempt Securities 469 204 130 % Other 53 36 47 % Total Interest Income 54,393 58,782 -7 % Interest Expense Deposits 12,920 18,442 -30 % Other Borrowings 434 1,138 -62 % Junior Subordinated Debentures 665 1,254 -47 % Total Interest Expense 14,019 20,834 -33 % Net Interest Income 40,374 37,948 6 % Provision for Loan Losses 10,200 5,050 102 % Net Interest Income after Provision for Loan Losses 30,174 32,898 -8 % Noninterest Income Service Charges and Fees 3,426 2,987 15 % Electronic Banking Income 1,397 1,333 5 % Investment Products 532 338 57 % Bank Owned Life Insurance Income 153 306 -50 % Income from the Sale of Loans 865 223 288 % SBA Premium Income 180 259 -31 % Other Income 1,108 1,440 -23 % Total Noninterest Income 7,661 6,886 11 % Noninterest Expense Compensation and Employee Benefits 14,374 15,373 -6 % Occupancy and Equipment 4,244 3,762 13 % Office Supplies and Printing 799 572 40 % Data Processing 555 625 -11 % Consulting and Professional Fees 811 794 2 % FDIC Premiums 1,374 499 175 % OREO & Reposssion Expenses 1,531 406 277 % Other 5,046 5,492 -8 % Total Noninterest Expense 28,734 27,523 4 % Income Before Income Taxes 9,100 12,261 -26 % Provision for Income Taxes 2,886 3,929 -27 % Net Income 6,214 8,332 -25 % Preferred dividends 1,600 - 100 % Net Income Available to Common Shareholders $ 4,614 $ 8,332 -45 % Earnings per Common Share Net Income per Share, Basic $ 0.46 $ 0.88 -48 % Net Income per Share, Diluted $ 0.46 $ 0.88 -48 % Average Number of Common Shares Outstanding 10,011,000 9,465,000 Fully Diluted Average Common and Equivalent Shares Outstanding 10,034,000 9,513,000 WBCO  4Q09 Profits January 28, 2010 Page 7 CONSOLIDATED BALANCE SHEETS (unaudited) Three One ($ in thousands except per share data) December 31, September 30, Month December 31, Year Change Change Assets Cash and Due from Banks $ 14,950 $ 16,651 -10 % $ 13,868 8 % Interest-Bearing Deposits with Banks 86,891 180 48131 % 121 71545 % Fed Funds Sold - 25,365 -100 % - 100 % Total Cash and Cash Equivalents 101,841 42,196 141 % 13,990 628 % Investment Securities Available for Sale 80,833 56,204 44 % 17,798 354 % FHLB Stock 2,430 2,430 0 % 2,430 0 % Loans Held for Sale 3,232 2,951 10 % 2,896 12 % Loans Receivable 813,852 816,316 0 % 823,068 -1 % Less: Allowance for Loan Losses (16,212 ) (15,882 ) 2 % (12,250 ) 32 % Loans, Net 797,640 800,434 0 % 810,818 -2 % Premises and Equipment, Net 25,495 25,649 -1 % 24,971 2 % Bank Owned Life Insurance 16,976 17,134 -1 % 16,822 1 % Other Real Estate Owned 4,549 5,012 -9 % 2,226 104 % Other Assets 12,875 7,656 68 % 7,680 68 % Total Assets $ $ 9 % $ 16 % Liabilities and Shareholders' Equity Deposits: Noninterest-Bearing Demand $ 104,070 $ 104,761 -1 % $ 91,482 14 % NOW Accounts 141,121 134,190 5 % 119,115 18 % Money Market 202,144 156,582 29 % 143,855 41 % Savings 49,003 47,172 4 % 41,161 19 % Time Deposits 350,333 369,313 -5 % 351,546 0 % Total Deposits 846,671 812,018 4 % 747,159 13 % FHLB Overnight Borrowings - - 100 % 11,640 -100 % Other Borrowed Funds 10,000 10,000 0 % 30,000 -67 % Junior Subordinated Debentures 25,774 25,774 0 % 25,774 0 % Other Liabilities 3,905 2,282 71 % 4,498 -13 % Total Liabilities 886,350 850,074 4 % 819,071 8 % Shareholders' Equity: Preferred Stock, no par value, 26,380 shares authorized Series A (Liquidation preference $1,000 per shares); issued and outstanding 26,380 at 12/31/09 and 9/30/09 and 24,995 24,911 0 % - 100 % none in 2008. Common Stock (no par value) Authorized 35,000,000 Shares: Issued and Outstanding 15,297,801 at 12/31/2009, 9,547,946 at 9/30/09 and 9,510,007 at 12/31/08 83,094 35,502 134 % 33,701 147 % Retained Earnings 51,183 48,632 5 % 46,567 10 % Other Comprehensive Income 249 547 -55 % 292 15 % Total Shareholders' Equity 159,521 109,592 46 % 80,560 98 % Total Liabilities and Shareholders' Equity $ $ 9 % $ 16 % WBCO  4Q09 Profits January 28, 2010 Page 8 FINANCIAL STATISTICS (unaudited) Quarter Ended Quarter Ended Quarter Ended Twelve Months Ended ($ in thousands, except per share data) December 31, September 30, December 31, December 31, 2009 2009 2008 2009 2008 Revenues (1)(2) $ 12,724 $ 12,462 $ 11,184 $ 48,692 $ 45,394 Averages Total Assets $ 984,586 $ 946,723 $ 901,487 $ 941,171 $ 890,589 Loans and Loans Held for Sale 816,218 821,375 823,217 823,438 819,468 Interest Earning Assets 929,287 892,075 849,210 887,070 837,456 Deposits 818,880 799,179 766,362 785,705 748,649 Shareholders' Equity $ 102,668 $ 83,988 $ 79,402 $ 87,369 $ 76,998 Financial Ratios Return on Average Assets, Annualized 0.70 % 0.70 % 0.74 % 0.66 % 0.94 % Return on Average Common Equity, Annualized 5.16 % 5.95 % 8.37 % 5.30 % 10.82 % Efficiency Ratio (2) 59.90 % 59.20 % 60.22 % 59.01 % 60.63 % Yield on Earning Assets (2) 5.99 % 6.25 % 6.69 % 6.21 % 7.09 % Cost of Interest Bearing Liabilities 1.61 % 1.87 % 2.55 % 1.93 % 2.90 % Net Interest Spread 4.38 % 4.38 % 4.14 % 4.27 % 4.18 % Net Interest Margin (2) 4.69 % 4.72 % 4.50 % 4.63 % 4.60 % Tangible Book Value Per Share $ 8.75 $ 8.87 $ 8.47 Tangible Common Equity 12.81 % 8.82 % 8.95 % December 31, September 30, December 31, Regulatory Requirements Adequately- Well- 2009 2009 2008 capitalized capitalized Period End Total Risk-Based Capital Ratio - Consolidated 22.27 % 16.39 % 13.23 % 8.00 % N/A Tier 1 Risk-Based Capital Ratio - Consolidated 21.01 % (4) 15.14 % 11.98 % 4.00 % N/A Tier 1 Leverage Ratio - Consolidated 18.72 % 14.16 % 11.68 % 4.00 % N/A Total Risk-Based Capital Ratio - Whidbey Island Bank 21.55 % (4) 16.26 % 13.10 % 8.00 % 10.00 % Tier 1 Risk-Based Capital Ratio - Whidbey Island Bank 20.29 % 15.00 % 11.85 % 4.00 % 6.00 % Tier 1 Leverage Ratio - Whidbey Island Bank 18.17 % 14.04 % 11.54 % 4.00 % 5.00 % (1) Revenues is the fully tax-equivalent net interest income before provision for loan losses plus noninterest income. (2) Fully tax-equivalent is a non-GAAP performance measurement that management believes provides investors with a more accurate picture of the net interest margin, revenues and efficiency ratio for comparative purposes. The calculation involves grossing up interest income on tax-exempt loans and investments by an amount that makes it comparable to taxable income. (3) Return on average common equity is adjusted for preferred stock dividends. (4) Capital ratios for the most recent period are an estimate pending filing of the Company's regulatory reports. WBCO  4Q09 Profits January 28, 2010 Page 9 ASSET QUALITY (unaudited) Quarter Ended Quarter Ended Quarter Ended Twelve Months Ended ($ in thousands, except per share data) December 31, September 30, December 31, December 31, 2009 2009 2008 2009 2008 Allowance for Loan Losses Activity: Balance at Beginning of Period $ 15,882 $ 14,770 $ 11,488 $ 12,250 $ 11,126 Indirect Loans: Charge-offs (635 ) (650 ) (691 ) (2,416 ) (2,023 ) Recoveries 182 201 184 842 583 Indirect Net Charge-offs (453 ) (449 ) (507 ) (1,574 ) (1,440 ) Other Loans: Charge-offs (1,674 ) (1,540 ) (1,151 ) (5,854 ) (3,381 ) Recoveries 207 601 520 1,190 895 Other Net Charge-offs (1,467 ) (939 ) (631 ) (4,664 ) (2,486 ) Total Net Charge-offs (1,921 ) (1,388 ) (1,138 ) (6,238 ) (3,926 ) Provision for Loan Losses 2,250 2,500 1,900 10,200 5,050 Balance at End of Period $ 16,212 $ 15,882 $ 12,250 $ 16,212 $ 12,250 Net Charge-offs to Average Loans: Indirect Loans Net Charge-Offs, to Avg Indirect Loans, Annualized (1) 1.71 % 1.69 % 1.82 % 1.50 % 1.30 % Other Loans Net Charge-Offs, to Avg Other Loans, Annualized (1) 0.82 % 0.52 % 0.35 % 0.65 % 0.35 % Net Charge-offs to Average Total Loans (1) 0.94 % 0.67 % 0.55 % 0.76 % 0.48 % December 31, September 30, December 31, 2009 2009 2008 Nonperforming Assets Nonperforming Loans (2) $ 3,395 $ 3,179 $ 1,918 Other Real Estate Owned 4,549 5,012 2,226 Total Nonperforming Assets $ 7,944 $ 8,191 $ 4,144 Nonperforming Loans to Loans (1) 0.42 % 0.39 % 0.23 % Nonperforming Assets to Assets 0.76 % 0.85 % 0.46 % Allowance for Loan Losses to Nonperforming Loans 477.51 % 499.60 % 638.67 % Allowance for Loan Losses to Loans 1.99 % 1.95 % 1.49 % Loan Composition Commercial 93,295 $ 90,919 $ 94,522 Real Estate Mortgages One-to-Four Family Residential 53,313 55,914 58,099 Commercial 360,745 354,449 327,704 Real Estate Construction One-to-Four Family Residential 76,046 73,409 101,022 Commercial 34,231 38,226 44,401 Consumer Indirect 100,697 105,358 108,266 Direct 93,051 95,449 86,364 Deferred Fees 2,474 2,592 2,690 Total Loans $ 813,852 $ 816,316 $ 823,068 Time Deposit Composition Time Deposits $100,000 and more 151,018 157,071 164,723 All Other Time Deposits 170,399 175,300 164,096 Brokered Deposits CDARS (Certificate of Deposit Account Registry Service) 21,416 29,443 12,727 Non-CDARS 7,500 7,500 10,000 Total Time Deposits $ 350,333 $ 369,314 $ 351,546 Excludes Loans Held for Sale. Nonperforming loans includes nonaccrual loans plus accruing loans 90 or more days past due. -0- Note: Transmitted on GlobeNewswire at 1:00 p.m. PDT January 28, 2010.
